Title: Note on Franklin’s Final Account with the General Post Office, [May 1774]
From: 
To: 


[May, 1774.]
Among Franklin’s papers in the American Philosophical Society are two copies, one in his hand, of his account with the Post Office from 1769 to 1774. The last items he mentions were for May, 1774, and he noted on his copy that he delivered the account on Dec. 5, 1774. On the debtor side are payments to Robert Trevor, receiver general of the Post Office, totaling £5431 19s. 10d. A charge for post horns of £1 1s. in 1770 is supplemented by another of £10 18s. 3d. that had been omitted in March, 1764. One Ann Pennock received £6 12s. 6d. in 1771 for stamps, presumably for postmarking. Protested bills and charges for them came to £640 6s. 6d. Franklin’s annual salary was £300 for four and a half years from Oct. 5, 1769, or £1350. A balance remained of £973 0s. 5d. On the creditor side are remittances from Alexander Colden, the American comptroller, for the five years beginning in May, 1769, £7371 12s. 10¼d., and a total payment to Deborah Franklin from the Philadelphia post office, Sept. 28, 1769, to March 26, 1774, of £1042 5s. 7¾d.
